       Case 1:21-cv-04981 Document 1 Filed 09/03/21 Page 1 of 9 PageID #: 1




D. Maimon Kirschenbaum
JOSEPH & KIRSCHENBAUM LLP
32 Broadway, Suite 601
New York, New York 10004
Tel: (212) 688-5640
Fax: (212) 688-2548

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------x
BRANDI SIMS,
                                                              CASE NO.:
                      Plaintiff,

         v.                                                   COMPLAINT
BIRCH FAMILY SERVICES, INC. and                               DEMAND FOR JURY TRIAL
MATTHEW STURIALE,

                       Defendants.
---------------------------------------------------------x
         Plaintiff Brandi Sims alleges as follows:

                                     JURISDICTION AND VENUE

        1.       This diversity action is brought by Plaintiff, a New Jersey citizen who was

employed by Defendants as a Direct Service Professional. Plaintiff seeks monetary damages and

other relief permitted under the New York State Human Rights Law (“NYSHRL”); N.Y. Exec.

Law §§ 290, et seq. and the New York City Human Rights Law (“NYCHRL”), N.Y. Admin. Code

§§8-101 et seq.

        2.       This Court has original federal diversity jurisdiction under 28 U.S.C. § 1332

because this is an action between citizens of different states and the amount in controversy exceeds

$75,000, exclusive of interest and costs.




                                                          1
      Case 1:21-cv-04981 Document 1 Filed 09/03/21 Page 2 of 9 PageID #: 2




       3.      Plaintiff is a citizen and resident of New Jersey. Defendant Birch Family Services,

Inc. is a corporation incorporated in New York and headquartered in New York. Upon information

and belief, Defendant Matthew Sturiale is an individual residing in New York.

       4.      Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this District.

                                             PARTIES

       5.      Defendant Birch Family Services, Inc. (“Birch”) is a business incorporated in New

York and headquartered in Manhattan, NY. Birch provides education and clinical intervention for

children with autism and PDD. Services are provided for children from birth to age 16 in the Bronx,

Brooklyn, Queens, and Manhattan. Birch provides residential facilities with special staff geared to

cater to individuals with autism.

       6.      Defendant Matthew Sturiale is the owner and CEO of Birch.

       7.      Plaintiff Brandi Sims worked for Birch from March 2020 until August 4, 2021 as

Direct Support Professional (“DSP”).

                                              FACTS

       8.      Plaintiff Brandi Sims began working for Defendants as a Direct Support

Professional in March 2020.

       9.      Plaintiff worked in Brooklyn at a Birch “household,” which is a facility that housed

6 individuals with autism.

       10.     Plaintiff’s duties were, together with several other DSPs, to care for the individuals

residing in her household. Plaintiff’s duties included cooking meals, cleaning the residence, and

showering the residents.

       11.     Plaintiff’s regular schedule was 11:00 p.m. to 9:00 a.m., four days per week.




                                                  2
       Case 1:21-cv-04981 Document 1 Filed 09/03/21 Page 3 of 9 PageID #: 3




          12.   On August 3, 2021, an individual named Craig (last name unknown) became

Plaintiff’s manager.

          13.   During Plaintiff’s shift that day, Craig walked behind Plaintiff, stood closely behind

her, and said “I love standing behind you.” Craig did this in the presence of another manager,

Nnadozie Emekobum.

          14.   Plaintiff, offended by the overt sexual harassment, responded, “I don’t know why.”

          15.   Craig then said, “I’ll whisper it in your ear when we go outside.”

          16.   Witnessing this sexual harassment, Mr. Emekobum told Craig that he could not talk

to Plaintiff like that inside or outside the facility.

          17.   The next day, August 4, 2021, Craig arrived late for work. Craig asked Plaintiff to

perform a cleaning task.        Plaintiff responded that she had already done it. Craig became

belligerent, yelling at Plaintiff, “I know how to fix you up.” Craig’s bizarre response was

obviously in retaliation for Plaintiff rebuffing his sexual advances the day before.

          18.   After the incident, Plaintiff complained to HR, telling them that Craig had sexually

harassed her the day before and that he retaliated against her that morning.

          19.   Hours later, HR informed Plaintiff that she was terminated from her employment.

          20.   Until that day, Plaintiff had been an exemplary employee with no disciplinary

record.

          21.   Plaintiff complained about this matter to Defendant Sturiale, Birch’s CEO.

          22.   On August 10, 2021, Plaintiff, at Mr. Sturiale’s suggestion, met with Birch’s

Executive Vice President, Bridget Waldron, via Zoom and informed her of the sexual harassment

and the retaliatory discharge. Plaintiff made clear that she wanted her job back.




                                                     3
         Case 1:21-cv-04981 Document 1 Filed 09/03/21 Page 4 of 9 PageID #: 4




         23.    Nonetheless, on August 13, 2021, Defendants told Plaintiff that her termination was

final.

                             FIRST CLAIM FOR RELIEF
               New York State Human Rights Law – N.Y. Exec. Law §§ 290 et seq.
                         Gender Discrimination/Sexual Harassment

         24.    Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

         25.    In violation of NYSHRL, Defendants intentionally discriminated against Plaintiff

on the basis of her gender.

         26.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered, and continues to suffer, substantial monetary damages, including, but not limited to, loss

of income, including past and future salary.

         27.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered, and continues to suffer, substantial non-monetary damages, including, but not limited to

emotional distress, physical pain and suffering, damage to Plaintiff’s good name and reputation,

lasting embarrassment, and humiliation.

         28.    Defendants’ conduct was outrageous and malicious, was intended to injure, and

was done with reckless indifference to Plaintiff’s statutorily-protected rights.

         29.    As a result of Defendants’ unlawful conduct, Plaintiff is entitled to compensatory

damages, including but not limited to lost wages, damages for emotional distress, physical injuries,

and medical treatment; punitive damages; pre- and post-judgment interest; attorneys’ fees and

costs; and such other legal and equitable relief as this Court deems just and proper.

                              SECOND CLAIM FOR RELIEF
               New York State Human Rights Law – N.Y. Exec. Law §§ 290 et seq.
                                       Retaliation



                                                  4
      Case 1:21-cv-04981 Document 1 Filed 09/03/21 Page 5 of 9 PageID #: 5




       30.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       31.     In violation of the NYSHRL, Defendants retaliated against Plaintiff for her

complaints about gender discrimination/sexual harassment

       32.     Defendants’ conduct was outrageous and malicious, was intended to injure, and

was done with reckless indifference to Plaintiff’s statutorily-protected civil rights.

       33.     As a direct and proximate consequence of Defendants’ retaliation against Plaintiff,

he has suffered, and continues to suffer, substantial monetary and non-monetary damages,

including, but not limited to, emotional distress, physical pain and suffering, damage to Plaintiff’s

good name and reputation, lasting embarrassment, humiliation and anguish.

       34.     As a result of Defendants’ unlawful conduct, Plaintiff is entitled to compensatory

damages, including but not limited to lost wages, damages for emotional distress, physical injuries,

and medical treatment; punitive damages; pre- and post-judgment interest; attorneys’ fees and

costs; and such other legal and equitable relief as this Court deems just and proper.

                                  THIRD CLAIM FOR RELIEF
                       (New York State Human Rights Law (“NYSHRL”),
                     N.Y. Exec. L. §§ 290 et seq. – Against Defendant Sturiale)

       35.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       36.     In violation of the NYSHRL, Defendant Sturiale aided and abetted discrimination

against Plaintiff on the basis of her gender and retaliation against Plaintiff based on her complaint

of discrimination.

       37.     Defendant Sturiale’s conduct was outrageous and malicious, was intended to injure,

and was done with reckless indifference to Plaintiff’s statutorily-protected civil rights.




                                                  5
      Case 1:21-cv-04981 Document 1 Filed 09/03/21 Page 6 of 9 PageID #: 6




          38.   As a result of Defendant Sturiale’s unlawful conduct, Plaintiff is entitled to

compensatory damages, including but not limited to lost wages, damages for emotional distress,

physical injuries, and medical treatment; punitive damages; pre- and post-judgment interest;

attorneys’ fees and costs; and such other legal and equitable relief as this Court deems just and

proper.

                              FOURTH CLAIM FOR RELIEF
                      New York City Human Rights Law (“NYCHRL”)
          N.Y. Admin. L. §§8-101 et seq. – Gender Discrimination/Sexual Harassment

          39.   Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

          40.   A copy of this Complaint will be delivered to the New York City Corporation

Counsel.

          41.   In violation of the NYCHRL, Defendants discriminated against Plaintiff on the

basis of her gender.

          42.   As a direct and proximate result of Defendants’ discrimination against Plaintiff, he

has suffered, and continues to suffer, substantial monetary damages, including, but not limited to,

loss of income, including past and future salary.

          43.   As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered, and continues to suffer, substantial non-monetary damages to Plaintiff’s good name and

reputation, lasting embarrassment, and humiliation.

          44.   Defendants’ conduct is malicious, intended to injure and was done with reckless

indifference to Plaintiff’s statutorily-protected civil rights.

          45.   As a result of Defendants’ unlawful conduct, Plaintiff is entitled to compensatory

damages, including but not limited to lost wages, damages for emotional distress, physical injuries,



                                                    6
      Case 1:21-cv-04981 Document 1 Filed 09/03/21 Page 7 of 9 PageID #: 7




and medical treatment; punitive damages; pre- and post-judgment interest; attorneys’ fees and

costs; and such other legal and equitable relief as this Court deems just and proper.

                                FIFTH CLAIM FOR RELIEF
               NYCHRL Violations, N.Y. Admin. Code §§ 8-107(7) – Retaliation

         46.   Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

         47.   In violation of NYCHRL, Defendants retaliated against Plaintiff for complaining

about gender discrimination/sexual harassment.

         48.   As a direct and proximate consequence of Defendants’ retaliation against Plaintiff,

Plaintiff suffered, and continues to suffer, substantial monetary damages, including, but not limited

to, a loss of income and employment benefits.

        49.     Defendants’ conduct is malicious, intended to injure and was done with reckless

indifference to Plaintiff’s statutorily-protected civil rights.

        50.     As a result of Defendants’ unlawful conduct, Plaintiff is entitled to compensatory

damages, including but not limited to lost wages, damages for emotional distress, physical injuries,

and medical treatment; punitive damages; pre- and post-judgment interest; attorneys’ fees and

costs; and such other legal and equitable relief as this Court deems just and proper.

                                SIXTH CLAIM FOR RELIEF
                     NYCHRL Violations, N.Y. Admin. Code §§ 8-107(7) –
                              Against Defendant Sturiale

        51.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

        52.     In violation of the NYCHRL, Defendant Sturiale aided and abetted discrimination

against Plaintiff on the basis of her gender and retaliation against Plaintiff based on her complaint

of discrimination.



                                                    7
      Case 1:21-cv-04981 Document 1 Filed 09/03/21 Page 8 of 9 PageID #: 8




          53.     Defendant Sturiale’s conduct was outrageous and malicious, was intended to injure,

and was done with reckless indifference to Plaintiff’s statutorily-protected civil rights.

          54.     As a result of Defendant Sturiale’s unlawful conduct, Plaintiff is entitled to

compensatory damages, including but not limited to lost wages, damages for emotional distress,

physical injuries, and medical treatment; punitive damages; pre- and post-judgment interest;

attorneys’ fees and costs; and such other legal and equitable relief as this Court deems just and

proper.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendants as follows:

                  (A)      For compensatory and punitive damages in an amount to be determined by

          the trier of fact;

                  (B)      For reasonable attorneys’ fees, interest, and costs of suit;

                  (C)      For pre-judgment and post-judgment interest; and

                  (D)      For such other and further relief as the Court may deem just and equitable.



 Dated: New York, New York                   Respectfully submitted,
        September 3, 2021                    JOSEPH & KIRSCHENBAUM LLP

                                             By: /s/D. Maimon Kirschenbaum______
                                                 D. Maimon Kirschenbaum
                                                 32 Broadway, Suite 601
                                                 New York, NY 10004
                                                 Tel: (212) 688-5640
                                                 Fax: (212) 981-9587

                                             Attorneys for Plaintiff




                                                      8
      Case 1:21-cv-04981 Document 1 Filed 09/03/21 Page 9 of 9 PageID #: 9




                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which she has a right to jury trial.




                                               9
